MICHAEL DALY HAWKINS, Circuit Judge,
Concurring:
I concur in the majority’s conclusion that the Defendants’ actions do not violate Title VII or federal constitutional principles of due process.
I write separately because one unfortunate consequence of this litigation is that Juan Llamas’s employment record at the District is now in full view of the public, including the details of the District’s termination. As Paul Harvey says, there is more to the story.
The District terminated Llamas and declared him unfit for future employment of *1132any-type, all based on an accusation that he had acted dishonestly in the course of applying for a promotion-an accusation he was never permitted to challenge. It would be one thing if the Defendants’ “investigation” leading to that accusation had been fair and complete. It was neither. The following example captures the nature of the Defendants’ processes: An individual who in fact scored higher than Llamas on the model questions — someone who had equal access to the office where a copy of the “cheat sheet” turned up missing — was never investigated nor accused of cheating.